DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 20 recites a “computer storage medium” which is not defined in the claim or specification as specifically excluding, and therefore considered to encompass, subject matter such as a “signal” or “carrier wave”.  A signal or carrier wave is not a “process, machine, manufacture, or composition of matter” and therefore the claim is considered non-statutory.  The examiner suggests amending the claim to recite “A non-transitory computer-readable storage medium”.  

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and similarly independent claim 14, none of the prior art teach or fairly suggests the limitations of “determining relative coordinate based on the first 2D coordinate and the second 2D coordinate, wherein the relative coordinate is used for characterizing a relative position 10between the first part and the second part” and “projecting the relative coordinate into a virtual three-dimensional (3D) space and obtaining 3D coordinate corresponding to the relative coordinate, wherein the 3D coordinate is used for controlling coordinate conversion of the target object on a controlled device”, in combination with each other and in combination with the other limitations of the claim.  The prior art of US2021/0240971 to Wang et al. (“Wang”) discloses, for example, obtaining first and second 2D coordinates of key points, one being designated a reference point, determining a relative 3D coordinate of the key points based on a position of a key point relative to the reference key point, and obtaining a 3D posture based on the relative 3D coordinate.  However, neither Wang nor any other prior art found discloses the limitations above as disclosed in claim 1 and similarly in claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665